Title: Horatio G. Spafford to Thomas Jefferson, 14 January 1810
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            My Hond & Esteemed Friend—
            Hudson, N.Y., 
                     1 Mo. 14, 1810.
          
          I am perfectly sensible that my acknowledgement of the due receipt of thy Letter of May 14, 1809, ought not to have been postponed to this time. As it has been, however, I hope the delay will be attributed to the proper cause.
          
		  It is but justice to say that, I receive the favor as I ought, & shall certainly not fail to improve the next edition of my Geography, by thy candid corrections.  
		  Indeed, I have been at some pains to counteract erroneous impressions, by stating the facts, (particularly relative to the translation from Volney,) to some of the Editors of our Gazettes, in this country. In the next edition, I shall certainly place that part, in a proper light, &
			 will forward thee a copy for inspection.
          In thy Letter, I am assured of thy willingness to promote my undertakings; & have reason to believe that  a mind, so long employed upon the great fields of Nature & in the paths of Science, cannot fail to have much to communicate. And, with the freedom of a Republican, & friend of letters, solicit all the aid, which it may be convenient to give. My Circulars, had miscarried, & I enclose thee others, of the same kind, to which I add, a Notice, just published. They will, altogether, inform thee of the ‘fields in which I labor.’
                  
                  
                  
                  
                  
                  
                  
                  
               
          
          Once again, I thank thee for thy Letter, & its kind assurances; particularly for the liberty to address thee on such occasions as may occur, & repeat my determination to do thee justice; regretting the occasion for animadversion. In many blessings, may Heaven bestow a rich reward on thee & thine, for all thy many cares & favors. Our country is now awfully threatened, & needs the best services of the tried guardians of our rights. Most devoutly do I pray, that Wisdom may preside in the Councils of our nation, & our Watchmen be faithfully rewarded. To forget the services of these public men who have grown gray in the service of their country, is the first step in the downward way of national depravity. My Children Shall learn from me to reverence age & tried merit. Nor shall mere political considerations ever force me to withold a reverential regard  for the ‘Fathers of the State.’
                  
               
          
            Be so good as to let me hear from thee whenever convenient, resting assured of the esteem & affectionate regards of thy friend,
            
                  H. G. Spafford.
          
        